COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-15-00551-CV
Trial Court Cause
Number:                    2012-31192
                           In re Camp La Junta 1928, LP, Blake Smith, Camp La Junta, Inc., CLJ Management
Style:                     Systems, L.L.C.


Date motion filed*:        July 15, 2015
Type of motion:            Motion to Strike Post-Hearing Evidence
Party filing motion:       Relators
Document to be filed:

Is appeal accelerated?      YES         NO

Ordered that motion is:

            Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

            Denied
            Dismissed (e.g., want of jurisdiction, moot)
            Other: _____________________________________




Judge's signature: /s/ Chief Justice Sherry Radack
                          Acting individually         Acting for the Court


Date: July 23, 2015